DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/21/2022 with respect to claims 1-5 and 7-20 have been fully considered but they are not persuasive, and in regard to claim 6 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.
In re pages 8-9, Applicant states that “Anticipation Rejections, Claims 1-8, 10-12, 14-18, and 20 Based on Crawford 
Claim 1
This is an anticipation rejection, which “requires the presence in a single prior art disclosure of all elements of a claimed invention arranged as in the claim,” Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548 (Fed. Cir. 1983). Crawford is not directed to a computer game and nowhere mentions the term. Crawford mentions “video game” in the background discussion to point out that such games are becoming more popular than physical games like bowling or pool. Then, the entire purpose of Crawford is to make such physical games more attractive by projecting 3D images onto the pool table or bowling lane, in an effort to stanch the switch to video games. Thus, Crawford not only fails to teach that the relied-upon physical game objects and implements are a “computer game”, altering Crawford to become a computer game would be contrary to the purpose of Crawford and thus be improper. To the extent that imaging physical objects to generate 3D projections onto physical objects is considered to be a “computer game”, no claim construction supported by evidence of record that the skill artisan considers computer games to encompass physical owling lanes and pool tables. Claims may be construed only so broadly as one skilled in the art would interpret them, Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc), consistent with the specification, id. and In re Morris, 127 F.3d 1048 (Fed. Cir. 1997). Note that 35 U.S.C. §132 requires the examiner to state "the reasons for rejection together with such information and references as may be useful in judging of the propriety" of continuing prosecution of the application, which is violated "When a rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection", Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990). During prosecution, claims are accorded their broadest reasonable interpretation (BRI), a principle that is not a free-standing canon of claim interpretation and thus one that is not decoupled from those above. Indeed, In re Skvorecz, 580 F.3d 1262 (Fed. Cir. 2009) observes that "the protocol of giving claims their broadest reasonable interpretation during examination does not include giving claims a legally incorrect interpretation. This protocol is merely an examination expedient, not a rule of claim construction." And, the proper BRI construction is not just the broadest construction, but rather the broadest reasonable construction in light of the specification, Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1298 (Fed. Cir. 2015) (“A construction that is unreasonably broad and which does not reasonably reflect the plain language and disclosure will not pass muster"). With the above law in mind, construing a “computer game” to cover the physical games of Crawford is clear reversible error.”
(1) In response, the Examiner respectfully disagrees. For instance, Crawford discloses in fig. 1 paragraph 22 the following: First, a game augmentation system 100 that may be used in some embodiments to dynamically enhance or augment a game surface with augmentation content that may include a video stream that is digitally mapped or aligned with a projection surface on the game surface. Second, the system 100 includes an augmentation control system 110 that may be implemented using one or more computer, electronic, and data storage devices provided in a single housing or communicatively linked (in a wired or wireless manner) together to facilitate digital data transfer. Third, the system 110 may include, for example, a processor 112 that runs or manages operation of input/output devices 114 such as a monitor with a graphical user interface (GUI) with or without a touchscreen, a keyboard, a mouse, a printer, and so on that allow an operator of the system 110 to provide input and/or check operating status of the system. Thus, a video game is played using the system 100 including an augmentation control system 110 that may be implemented using one or more computer. 
And Crawford discloses in fig. 1 paragraph 23 the following: First, the processor 112 also manages storing and retrieving of data from memory or data storage 120. Second, the memory 120 is used to store a variety of data or information that is used to provide the game augmentation experience described herein. For example, the memory 120 may be used to store mapping and tracking data 122 that may define a size and shape of a game surface 182 as well as its distance (depth) from the output of the control system 110 (e.g., a tracking mechanism 168 may be positioned adjacent or proximate to a display device 170 output). Third, the tracking data 122 may also include data indicating a current position of each of a number of game objects such as game pieces (such as balls, pins, darts, and so on) and user implements (such as paddles, cues, and so on used within a game to interact with the game pieces). Fourth, the software modules run by the processor 112 such as the video generator 154 and/or scoring module 158 will include logic for updating the video/still images 134 and other game data such as scores 138 based on the determined/tracked object positions (or tracking data) 122. Fifth, the memory 120 also is used to store user selections/input 124, which may be provided via wired or wireless communications 194 from a user/player operating a user/player input device 190 such as via a UI 192. The user selections 124 may include selecting a game to play as well as a game template for that game (e.g., the fire version of the selected bowling game) and parameters for that template as well as a game mode (such as beginner/teaching mode, predictive mode, and so on). Thus, a selected video game is played using the system 100 including an augmentation control system 110 that may be implemented using one or more computer. 
And Crawford discloses in fig. 1 paragraph 24 the following: First, the memory 120 may further be used to store data for a set of differing games 130 (or these, of course, may be provided in cartridges or similar devices well known/used for video games that may be inserted into the system 110 for access by processor 112). For example, the memory 120 may be used to store a number of games 130 that a user may select such as pool, ping pong, darts, and so on (or the system 110 may be used for one game structure 180 at a time and/or for one implementation). Second, in many cases, though, the memory 120 is not used to store different games as the game and related digital augmentations may be specific to the table 180 and/or game surface 182. Third, memory/cartridges may be used to store different or provide new templates or versions of games 130, and these games 130 on such memory or cartridges 120 may be played on a single table 180 such as 8-ball, 9-ball, snooker, and the like on a pool table 180. Thus, a selected video game is played using the system 100 including an augmentation control system 110 that may be implemented using one or more computer. 
And Crawford discloses in fig. 1 paragraph 25 the following: First, with reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174. Second, some games may have more than one operating mode and such game mode data 136 (which typically would be user selectable via device 190) may be stored in memory 120, too, and such game modes are described in more detail below. Third, the memory 120 may also be used to store scores and other game data 138 that may be created in real time and provided as part of the augmentation content 174. Fourth, the memory 120 may store generated/rendered images 140 to be provided in the augmentation content 174 (such as images rendered/generated by generator 154 from base images 134, recorded images of game surface/objects 182, previously displayed images such as previously displayed predictive images, and the like). Fifth, the memory 120 may store training tips/guides 142 such as training images, text, and so that may be displayed in the augmentation content 174 such in a training game mode 136. Thus, a selected video game is played using the system 100 including an augmentation control system 110 that may be implemented using one or more computer. As a result, the Applicant’s statements are unsupported by Crawford. Also, see figs. 2-7 paragraphs 27-28, 36, 44-46.
From the above passages, Crawford indeed discloses all the claimed limitations of independent claim 1 that recites “at least one processor programmed with instructions to” (see ¶ 27 for at least one processor programmed with instructions to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): “identify metadata generated by play of a computer game” (see ¶ 25 for identify metadata generated by play of a computer game (i.e. tracking data 122 may also include data indicating a current position of each of a number of game objects such as game pieces (such as balls, pins, darts, and so on) and user implements (such as paddles, cues, and so on used within a game to interact with the game pieces) as described in fig. 1 paragraph 23)); “based at least in part on the metadata, identify a video template for provision to a user device, the video template comprising at least a first template portion” (see ¶s 23, 26-27 for based at least in part on the metadata, identify a video template for provision to a user device, the video template comprising at least a first template portion (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25)); “and modify the first template portion responsive to end user feedback” (see ¶s 25-27, 36 for modify the first template portion responsive to end user feedback (i.e. controller 230 processes this user input 248 to select a game template or overlay, to set parameters for the overlay, to set a game play mode, and to set other game data such as skill level and past play states, and the video overlay data 260 includes a video stream with background or base images that are used to digitally enhance the game surface 214 such as by changing its color, applying patterns, creating a game play theme as described in fig. 1-2 paragraph 44-46))
In re pages 9-10, Applicant states that “Claims 4-6, 10, and 20
The rejections are not persuasive because they apply to no extant claim version. While Applicant strongly believes the claims are patentable, Applicant wishes to give the examiner the opportunity to consider the claims in light of all references of record prior to commenting further. Any amendment is without prejudice or acquiescence. The fact that Applicant may not have addressed every rejection must not be taken as acquiescence in any rejection. Although this paper may include alterations to the application or claims, or characterizations of claim scope or references of record, Applicant does not concede that any previously pending claim is not patentable over the references of record. Instead, any alterations or characterizations herein are made to expedite prosecution of the instant application. Applicant preserves the right to pursue additional claims that encompass any subject matter supported by the instant specification, including subject matter that may be found to have been disclaimed in this or any other related application. With this in mind, no inference is to be drawn from review of this or any related application that Applicant has made any disclaimers or disavowals of any subject matter supported by the instant application. To the extent that any estoppel-driven disclaimers or disavowals of subject matter are considered to have occurred in any prior paper in this or any related application, they are hereby rescinded, and the examiner is invited to reconsider the instant claims in light of the references of record. The examiner is cordially invited to telephone the undersigned for any reason that would advance the instant application to allowance.”
(2) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 10 and 20, Crawford discloses all the claimed limitations of independent claim 1, 10 and 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 2011/0053688 A1)(hereinafter Crawford).
Re claim 1, Crawford discloses a device comprising: at least one processor programmed with instructions to (see ¶ 27 for at least one processor programmed with instructions to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): identify metadata generated by play of a computer game (see ¶ 25 for identify metadata generated by play of a computer game (i.e. tracking data 122 may also include data indicating a current position of each of a number of game objects such as game pieces (such as balls, pins, darts, and so on) and user implements (such as paddles, cues, and so on used within a game to interact with the game pieces) as described in fig. 1 paragraph 23)); based at least in part on the metadata, identify a video template for provision to a user device, the video template comprising at least a first template portion (see ¶s 23, 26-27 for based at least in part on the metadata, identify a video template for provision to a user device, the video template comprising at least a first template portion (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25)); and modify the first template portion responsive to end user feedback (see ¶s 25-27, 36 for modify the first template portion responsive to end user feedback (i.e. controller 230 processes this user input 248 to select a game template or overlay, to set parameters for the overlay, to set a game play mode, and to set other game data such as skill level and past play states, and the video overlay data 260 includes a video stream with background or base images that are used to digitally enhance the game surface 214 such as by changing its color, applying patterns, creating a game play theme as described in fig. 1-2 paragraph 44-46))
Re claim 2, Crawford as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the video template is a first video template and the metadata is first metadata (see ¶s 23, 26-27 for the video template is a first video template (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25) and the metadata is first metadata (i.e. tracking data 122 may also include data indicating a current position of each of a number of game objects such as game pieces (such as balls, pins, darts, and so on) and user implements (such as paddles, cues, and so on used within a game to interact with the game pieces) as described in fig. 1 paragraph 23)), and the instructions are executable to (see ¶ 27 for the instructions are executable to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): identify second metadata generated by play of a computer game (see ¶ 25 for identify second metadata generated by play of a computer game (i.e. tracking data 122 may also include data indicating a current position of each of a number of game objects such as game pieces (such as balls, pins, darts, and so on) and user implements (such as paddles, cues, and so on used within a game to interact with the game pieces) as described in fig. 1 paragraph 23)); and based at least in part on the second metadata, identify a second video template for provision to a user device, the second video template comprising at least a second template portion different from the first template portion (see ¶s 23, 26-27 for based at least in part on the second metadata, identify a second video template for provision to a user device, the second video template comprising at least a second template portion different from the first template portion (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25))
Re claim 3, Crawford as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first template portion comprises text (see ¶ 28 for the first template portion comprises text (i.e. the video generator 154 takes as input not only image data from the game template/themed overlay 132 but also the mapping/tracking data 122 that is collected as shown at 179 from the game surface/objects 182 via tracking mechanism 168, and the video generator 154 providing images/data/text 134, 138, 140, 142 in images 174 as shown in fig. 1))
Re claim 4, Crawford as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the video template defines a layout of information on a computer display (see ¶s 23, 26, 28 for the video template defines a layout of information on a computer display (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25, furthermore, the control module 150 may also include a video generator 154 that functions to create a video portion 175 of the augmentation content 174 that is provided via a display device 170 such as to create generated images 140 (e.g., a video stream that is rendered to include a base image displayed on the game surface 182 as well as one or more dynamically generated components that are projected onto the game pieces/objects and/or the game surface such as to provide a dynamic special effect to enhance the game play) as described in fig. 1 paragraph 27))
Re claim 5, Crawford as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the video template is configured for presenting: a video clip of the computer game (see ¶s 22-24 for the video template is configured for presenting: a video clip of the computer game (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25). Also, see paragraphs 27-28); and at least one effect associated with the computer game and selectable to create from the video clip a modified video clip (see ¶s 55-57 for at least one effect associated with the computer game and selectable to create from the video clip a modified video clip (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25, furthermore, the method 700 includes updating/modifying the augmentation content 770 in memory and as projected by the projector based on the tracked game activity, step 770 may include providing game data in the projected augmentation content such as the new score, whose turn it is, a health status of each player in the game, and the like, the updated content may also include moving game object images to be projected on new positions of tracked ones of the game objects as described in fig. 7 at 770 paragraph 58). Also, see paragraphs 22-24, 27-28) 
Re claim 7, Crawford as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the instructions are executable to (see ¶ 27 for the instructions are executable to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): automatically generate a video for presentation in the video template (see ¶s 23, 26 for automatically generate a video for presentation in the video template (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25, furthermore, the control module 150 may also include a video generator 154 that functions to create a video portion 175 of the augmentation content 174 that is provided via a display device 170 such as to create generated images 140 (e.g., a video stream that is rendered to include a base image displayed on the game surface 182 as well as one or more dynamically generated components that are projected onto the game pieces/objects and/or the game surface such as to provide a dynamic special effect to enhance the game play) as described in fig. 1 paragraph 27))
Re claim 8, Crawford as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the instructions are executable to (see ¶ 27 for the instructions are executable to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): receive input from a user identifying video (see ¶s 26, 28 for receive input from a user identifying video (i.e. the user selections 124 may include selecting a game to play as well as a game template for that game as described in fig. 1 paragraph 23)); and combine the video into the video template (see ¶s 26-28 for combine the video into the video template (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25))
Re claim 10, Crawford discloses a device, comprising: at least one processor programmed with instructions to (see ¶ 27 for at least one processor programmed with instructions to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): identify at least one video clip of a game play video (see ¶ 25 for identify at least one video clip of a game play video (i.e. tracking data 122 may also include data indicating a current position of each of a number of game objects such as game pieces (such as balls, pins, darts, and so on) and user implements (such as paddles, cues, and so on used within a game to interact with the game pieces) as described in fig. 1 paragraph 23)); use at least one video template received from a system server to present the video clip (see ¶s 23, 26-27 for use at least one video template received from a system server (i.e. system 100 as shown in fig. 1) to present the video clip (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25)); and modify the video template responsive to metadata generated by a game player using at least one computer game controller to play the game play video (see ¶s 25-27, 36 for modify the video template responsive to metadata generated by a game player using at least one computer game controller to play the game play video (i.e. a user/player operating a user/player input device 190 such as via a UI 192, the user selections 124 may include selecting a game to play as well as a game template for that game (e.g., the fire version of the selected bowling game) and parameters for that template as well as a game mode (such as beginner/teaching mode, predictive mode, and so on) as described in fig. 1 paragraph 23, furthermore, a user interface console 240 with input devices 242 and a monitor/display 244 that allow a player/user to enter data such as user preferences/selections 248 that are passed in wired or wireless communications to the controller 230, the controller 230 processes this user input 248 to select a game template or overlay, to set parameters for the overlay, to set a game play mode, and to set other game data such as skill level and past play states, and the video overlay data 260 includes a video stream with background or base images that are used to digitally enhance the game surface 214 such as by changing its color, applying patterns, creating a game play theme as described in fig. 1-2 paragraph 44-46))
Re claim 11, Crawford as discussed in claim 10 above discloses all the claim limitations with additional claimed feature wherein the instructions are executable to (see ¶ 27 for the instructions are executable to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): identify metadata generated by play of a computer game, the play of the computer game being recorded to establish the game play video (see ¶ 25 for identify metadata generated by play of a computer game (i.e. tracking data 122 may also include data indicating a current position of each of a number of game objects such as game pieces (such as balls, pins, darts, and so on) and user implements (such as paddles, cues, and so on used within a game to interact with the game pieces) as described in fig. 1 paragraph 23), the play of the computer game being recorded to establish the game play video (i.e. The control module 150 may further include a record/replay module 162 with logic that may be run by processor 112 to selectively record actual play images 140 (such as with a camera provided as part of the tracking mechanism 168 or separately that is aligned via alignment mechanism 169 with game surface 182) for replay or to store preciously displayed images/video created by video generator 154 for later replay via display device 170 upon the game surface 182 as described in fig. 1 paragraph 32)); based at least in part on the metadata, identify the video template for provision to a user device, the video template comprising at least a first template portion (see ¶s 23, 26-27 for based at least in part on the metadata, identify the video template for provision to a user device, the video template comprising at least a first template portion (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25))
Re claim 12, Crawford as discussed in claim 2 above discloses all the claimed limitations of claim 12.
Re claim 14, Crawford as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein the first template portion comprises an overlay (see ¶ 25 for the first template portion comprises an overlay (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as shown in fig. 1))
Re claim 15, Crawford as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein the first template portion comprises audio (see ¶ 33 for the first template portion comprises audio (i.e. The output may be included in the augmentation content 174 as audio output 177 and may be template appropriate audio files that correspond to the projections 175 to further enhance the experience as shown in fig. 1))
Re claim 16, Crawford as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein the instructions are executable to (see ¶ 27 for the instructions are executable to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): receive input (see ¶s 26, 28 for receive input (i.e. the user selections 124 may include selecting a game to play as well as a game template for that game as described in fig. 1 paragraph 23)); and responsive to the input, tune video templates based on metadata (see ¶s 26, 28 for responsive to the input, tune video templates based on metadata (i.e. tracking data 122 may also include data indicating a current position of each of a number of game objects such as game pieces (such as balls, pins, darts, and so on) and user implements (such as paddles, cues, and so on used within a game to interact with the game pieces), and the user selections 124 may include selecting a game to play as well as a game template for that game as described in fig. 1 paragraph 23))
Re claim 17, Crawford as discussed in claim 7 above discloses all the claimed limitations of claim 17.
Re claim 18, Crawford as discussed in claim 8 above discloses all the claimed limitations of claim 18.
Re claim 20, Crawford discloses a method, comprising: using computer game metadata to select a video template for delivery to a user to populate the template with a video of the player or the game (see ¶s 23, 26-27 for using computer game metadata to select a video template for delivery to a user to populate the template with a video of the player or the game (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25)); associating each template with its own unique style, which depends on the metadata collected during game play from playing the game using a computer game controller (see ¶s 23, 26-27 for associating each template with its own unique style, which depends on the metadata collected during game play from playing the game using a computer game controller (i.e. a user/player operating a user/player input device 190 such as via a UI 192, the user selections 124 may include selecting a game to play as well as a game template for that game (e.g., the fire version of the selected bowling game) and parameters for that template as well as a game mode (such as beginner/teaching mode, predictive mode, and so on) as described in fig. 1 paragraph 23, furthermore, with reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25, furthermore, a user interface console 240 with input devices 242 and a monitor/display 244 that allow a player/user to enter data such as user preferences/selections 248 that are passed in wired or wireless communications to the controller 230, the controller 230 processes this user input 248 to select a game template or overlay, to set parameters for the overlay, to set a game play mode, and to set other game data such as skill level and past play states, and the video overlay data 260 includes a video stream with background or base images that are used to digitally enhance the game surface 214 such as by changing its color, applying patterns, creating a game play theme as described in fig. 1-2 paragraph 44-46). It should be noted that each template is associated with its own unique style based on metadata collected as described above); and modifying at least one template according to feedback received from plural computer game players (see ¶s 25-27, 36 for modifying at least one template according to feedback received from plural computer game players (i.e. controller 230 processes this user input 248 to select a game template or overlay, to set parameters for the overlay, to set a game play mode, and to set other game data such as skill level and past play states, and the video overlay data 260 includes a video stream with background or base images that are used to digitally enhance the game surface 214 such as by changing its color, applying patterns, creating a game play theme as described in fig. 1-2 paragraph 44-46). It should be noted that each game template is modified according to feedback/response received from each user/player)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2011/0053688 A1)(hereinafter Crawford) as applied to claims 1-5, 7, 8, 10-12, 14-18 and 20 above, and further in view of Kern et al. (US 2014/0031121 A1)(hereinafter Kern).
Re claim 6, Crawford as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the instructions are executable to (see ¶ 27 for the instructions are executable to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): receive input (see ¶s 26, 28 for receive input (i.e. the user selections 124 may include selecting a game to play as well as a game template for that game as described in fig. 1 paragraph 23))
Crawford fails to explicitly teach and responsive to the input, tune video templates using at least one slider based on metadata. However, the reference of Kern explicitly teaches and responsive to the input, tune video templates using at least one slider based on metadata (see ¶s 40, 42 for responsive to the input, tune video templates using at least one slider based on metadata (i.e. the data may be selected by a broadcaster from a set of possible data and arranged in a game card according to a template selected by the broadcaster as described in paragraphs 55, 57, furthermore, provide a time slider or time/stream bar to click on to cue to a particular time in the match as described in paragraph 72). Also, see fig. 6 paragraphs 74-78)
Therefore, taking the combined teachings of Crawford and Kern as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (slider) into the system of Crawford as taught by Kern.
One will be motivated to incorporate the above feature into the system of Crawford as taught by Kern for the benefit of providing a time slider or time/stream bar to click on to cue to a particular time in the match, wherein time anchors, in which the broadcaster may press a key to drop a time anchor and instantly cue to that time anchor by clicking on its icon in the time/stream bar, may also be provided in order to have a user friendly interaction (see ¶ 72)
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2011/0053688 A1)(hereinafter Crawford) as applied to claims 1-5, 7, 8, 10-12, 14-18 and 20 above, and further in view of Townsend et al. (US 10,230,866 B1)(hereinafter Townsend).
Re claim 9, Crawford as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the instructions are executable to (see ¶ 27 for the instructions are executable to (i.e. processor 112 may be used to run a control module 150, which may be software or logic as described in fig. 1 paragraph 26)): identify the video template at least in part (see ¶s 23, 26-27 for identify the video template at least in part (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25)) 
Crawford fails to explicitly teach using a machine learning algorithm. However, the reference of Townsend explicitly teaches using a machine learning algorithm (see col. 36 lines 54-55, col. 37 lines 32-45 for using a machine learning algorithm (i.e. using machine learning techniques))
Therefore, taking the combined teachings of Crawford and Townsend as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (machine learning algorithm) into the system of Crawford as taught by Townsend.
One will be motivated to incorporate the above feature into the system of Crawford as taught by Townsend for the benefit of using various machine learning techniques to determine the templates in order to ease the processing time when determining the templates (see col. 36 lines 53-55)
Re claim 19, the combination of Crawford and Townsend as discussed in claim 9 above discloses all the claimed limitations of claim 19.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2011/0053688 A1)(hereinafter Crawford) as applied to claims 1-5, 7, 8, 10-12, 14-18 and 20 above, and further in view of Todd (US 2018/0316942 A1)(hereinafter Todd).
Re claim 13, Crawford as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein the first template portion operable to surface at least part of the metadata (see ¶s 23, 26-27 for the first template portion operable to surface at least part of the metadata (i.e. With reference to each game 130, one or more game templates 132 may be provided that store data defining an themed overlay including any default or user-selected parameters 133 (such as colors for game objects, patterns for a background image such as for a pool table surface, and so on) for the themed overlay 132 and a set of video and/or still images 134 that may be used by a video generator 154 to generate the video portion 175 of the output augmentation content 174 as described in fig. 1 paragraph 25))
Crawford fails to explicitly teach comprises a widget. However, the reference of Todd explicitly teaches comprises a widget (see ¶ 64 for a widget)
 Therefore, taking the combined teachings of Crawford and Todd as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (widget) into the system of Crawford as taught by Todd.
One will be motivated to incorporate the above feature into the system of Crawford as taught by Todd for the benefit of having a widget that can determine the selection of a video stream from multiple possible video streams when the widget is displayed on the video screen, wherein Widget content can be shared with other users in a user-blended HDMI video and IP-TV environment in order to improve efficiency and have a user friendly interaction (see ¶ 64)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4/27/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484